OliveR, Chief Judge:
These two appeals for reappraisement relate to certain automobiles, exported from Ireland and entered at the port of Boston, Mass.
Stipulated facts, upon which the appeals have been submitted, establish that the proper basis for appraisement of the automobiles in question is cost of production, as defined in section 402a (f) of the Tariff Act of 1930, as amended, and that such statutory value therefor is as set forth in schedule “A,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.